336 F.2d 197
AI TIMSANICO, Appellant,v.UNITED STATES of America, Appellee.
No. 19121.
United States Court of Appeals Ninth Circuit.
September 19, 1964.

Appeal from the United States District Court for the District of Idaho; Fred M. Taylor, Judge.
John R. Black, Richard R. Black, Black & Black, Pocatello, Idaho, for appellant.
Sylvan A. Jeppesen, U. S. Atty., Robert E. Bakes, Asst. U. S. Atty., Boise, Idaho, for appellee.
Before HAMLEY, KOELSCH, and BROWNING, Circuit Judges.
PER CURIAM.


1
Appellant appeals his conviction under 18 U.S.C. § 1153. We have examined the specifications of error in the light of the record and are satisfied that none have merit.